DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims fail to place the invention squarely within one statutory class of invention. Based on the broadest reasonable interpretation of the term "computer readable storage media storing", the term is not limited to non-transitory computer readable storage media, and can include transitory media (See http://www.uspto.gov/patents/law/comments/2009-08-25_interim_101_instructions.pdf). The transitory media generally stores data/information in form of signals. Signals are form of energy. As such, the claim is drawn to a form of energy and/or signal per se. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. Signal per se does not appear to be a process, machine, manufacture O'Reilly, 56 U. S. (15 How.) at 112-14. See also In re Nuijten. Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. Op. at 18): "A propagating signal is not a process, machine, manufacture or composition of matter"]. Thus, such a signal cannot be patentable subject matter. 

As to claim 17,  the claim recites “ A machine-readable storage medium, comprising executable instructions that”.  This does not meet 35 U.S.C. 101, for example the claim may recite “A computer-readable medium storing instructions”.  Furthermore, the claim and the specification must refer to "A non-transitory computer-readable storage medium" to obviate 101 issues. Appropriate correction is required. Claims 18-24 are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 11-14, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al, application no. 2020/0259575, hereinafter known as Bai in view of GE et al, application no. 2021/0044411, hereinafter known as GE. 

As to claim 1, Bai discloses a method comprising: receiving an instruction, wherein the instruction includes a specification of a deep neural network for processing reference signals (Bai, figure 7, [0061], [0079], receiving configuration information by User Equipment UE from base station BS used for determining feedback of transmitted channel. Configuration includes algorithms to determine feedback data using deep learning neural network algorithm to compute feedback); receiving a reference signal (Bai, figure 7, step 706, reference signals being sent by BS received by UE); obtaining a feedback message by processing, using the specified deep neural network, the received reference signal; and transmitting the feedback message (Bai, figure 7, step 708, measure the reference signals using neural networks algorithm; Figure 710, determining & transmitting send feedback at step 714). Bai does not disclose however GE discloses wherein the specification of the deep neural network includes an indication of a selected deep neural network from among a set of deep neural networks (GE, [0124]-[0126], choosing amongst one or multiple Deep Learning Networks to send feedback computed from reference signal). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bai to include the limitations of wherein the specification of the deep neural network includes an indication of a selected deep neural network from among a set of deep neural networks as taught by GE.  Choosing one of plural Deep Learning algorithm enables matching the deep learning algorithm to associated network environment (GE, [0124]). 

As to claim 3, Bai discloses wherein the receiving the instruction employs Radio Resource Control signaling (Bai, [0045], using RRC to communicate instructions). 

As to claim 4, Bai discloses wherein the receiving the instruction employs broadcast signaling (Bai, [0045], Broadcasting RRC to communicate instructions). 

As to claim 5, Bai discloses wherein the transmitting the feedback message comprises employing a physical uplink shared channel (PUSCH) (Bai, [0042], using PUSCH to communicate feedback). 

As to claim 6, Bai discloses wherein the transmitting the feedback message comprises employing a physical uplink control channel (PUCCH) (Bai, [0042], using PUSCH to communicate feedback). 

As to claims 9, 11-14 and 16, the claims are rejected as applied to claim 1, 3-6 and 8 respectively above by Bai in view of GE. 

As to claims 17, 19-22 and 24, the claims are rejected as applied to claim 1, 3-6 and 8 respectively above by Bai in view of GE.

Claims 2, 7,  8, 10, 15, 16, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of GE and further in view of Tan et al, application no. 2019/0014488, hereinafter known as Tan. 

As to claim 2, Bai and GE disclose the method of claim 1. Bai and GE do not expressly disclose however Tan Discloses wherein the specification of the deep neural network further comprises an indication of a structure and an indication of a set of coefficients Tan, [0070]-[0072], determine a structure for the data with coefficients set for various parameters). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bai and Tan to include the limitations of further comprising receiving a data signal, wherein the data signal has been subjected to a precoding matrix, wherein the precoding matrix has been derived using a deep neural network that has received, as input, the feedback message and feedback messages from other devices as taught by Tan.  Neural network be used to determine structure with coefficient to organize and process the data, and to make networking decisions accordingly. 

As to claim 7, Bai and GE disclose the method of claim 1. Bai and GE do not expressly disclose however Tan Discloses further comprising receiving a data signal, wherein the data signal has been subjected to a precoding matrix, wherein the precoding matrix has been derived using a deep neural network that has received, as input, the feedback message and feedback messages from other devices (Tan, figure 6, [0006]-[0008],  [0049]-[0051], Training Deep Learning Neural network by starting with random metrics to precode the matrix and then providing feedback as input repeatedly and updating the network). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bai and Tan to include the limitations of further comprising receiving a data signal, wherein the data signal has been subjected to a precoding matrix, wherein the precoding matrix has been derived using a deep neural network that has received, as input, the feedback message and feedback messages from other devices as taught by Tan. Neural network are updated with plural feedback information to adjust communication parameters so changes in the network can be taken into consideration. 

As to claim 8, Bai discloses wherein the receiving the data signal comprises employing a physical downlink shared channel (PDSCH) (Bai, [0042], using PDSCH to communicate data signals).

As to claims 10, 15 and 16 the claims are rejected as applied to claims 2, 7 and 8  respectively above by Bai in view of GE and further in view of Tan. 

As to claims 18, 23 and 24 the claims are rejected as applied to claims 2, 7 and 8 respectively above by Bai in view of GE and further in view of Tan. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467